In a proceeding pursuant to article 7 of the Family Court Act, the appeal is from an order of the Family Court, Queens County, dated November 7, 1975, which, upon a determination made after a fact-finding hearing that appellant had committed acts which, if done by an adult, would constitute a crime, placed him on probation for a period of 12 months. Order affirmed, without costs or disbursements. Rape, like most other crimes, can be proved solely by circumstantial evidence. The applicable standard is that “the facts proved must all be consistent with guilt and inconsistent with innocence and exclude 'to a moral certainty’ every reasonable hypothesis but guilt” (People v Borrero, 26 NY2d 430, 434-435). In this case, the only reasonable hypothesis supported by the evidence is that appellant committed acts which, if done by an adult, would constitute the crime of rape. The existence of abstract hypotheticals, unsupported by the record, will not preclude a determination of guilt beyond a reasonable doubt. Appellant was with the victim at the approximate time of the rape. The only other person present at that time was a boarder, who was drunk and asleep. It is medically certain that the injuries were not self-induced. The only reasonable explanation is that appellant committed the assault. The record is void of any evidence which could indicate that the injuries were caused by an extrinsic instrument. Again, the only remaining reasonable conclusion is that the injuries were sustained as a result of sexual intercourse. When combined with the other particulars of this case, these factors support the determination of guilt and exclude to a moral certainty all hypotheses inconsistent with such a determination. Latham, Acting P. J., Margett, Suozzi and Mollen, JJ., concur.